TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00350-CV


In re Jorge G. Pineda


Eugenia Pedraza, Appellant

v.

The Texas Department of Protective and Regulatory Services, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. FM104242, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING


O R D E R   T O   S H O W   C A U S E
PER CURIAM
	This is a contempt proceeding ancillary to the appeal of Eugenia Pedraza from a
judgment terminating her parental rights to her daughter, K.E.  The subject of this proceeding is
Jorge G. Pineda, appellant's counsel.
	A final judgment in the underlying termination case was signed by the trial court on
April 17, 2002.  Appellant filed a timely motion for new trial, which was denied on May 15, and
filed her notice of appeal in the trial court on May 28.  Appellant's notice of appeal was received in
this Court as part of the clerk's record on June 6.  On July 22, this Court sent appellant's counsel
notice that appellant's brief was overdue, asking that counsel file a proper motion explaining the
untimely brief by August 1.  Counsel failed to file appellant's brief or otherwise communicate with
this Court.  On August 19, this Court ordered counsel to file appellant's brief or a motion to dismiss
the appeal by August 29.  Counsel again failed to file a brief or motion as ordered.
	Therefore, it is hereby ordered that Jorge G. Pineda shall appear in person before this
Court on September 18, 2002, at 8:30 a.m., in the courtroom of this Court, located in the Price
Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, to show why he
should not be held in contempt and sanctions imposed for his failure to obey the August 19 order of
this Court.  This order to show cause will be withdrawn and Jorge G. Pineda will be relieved of his
obligation to appear before this Court as above ordered if the Clerk of this Court receives appellant's
brief or a motion to dismiss the appeal by 5:00 p.m. on September 16, 2002.
	It is ordered September 6, 2002.

Before Chief Justice Aboussie, Justices Patterson and Puryear
Do Not Publish